DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 is amended. Claim 23 is new. Claims 2, 3, and 12-20 are cancelled.
Claims 1, 4-11, and 21-23 are pending for examination below.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112(b) rejection of claim 1 have been fully considered and are persuasive.  The 112(b) rejection of claim 1 has been withdrawn. 
Applicant’s arguments and amendments, see with respect to the rejection(s) of claim(s) 1, 4-11, 21, and 22 under USC 103 over Loveless in view of Cheng have been fully considered and are persuasive. Cheng teaches a process where the base is removed before formulating the catalyst, thus it no longer teaches claim 1 as amended. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Loveless et al. (US 2015/0175897) in view of McCarthy et al. (US 2011/0192766).
With regard to claims 1, 4, 6, 7, 11, and 21-23, Loveless teaches a method for conversion of methanol to olefins and aromatics (paragraph [0002]) comprising exposing a feed comprising methanol to a conversion catalyst (paragraphs [0051]-[0052]). Loveless teaches that the catalyst comprises ZSM-48 (paragraph [0029]) which can be bound with an alumina binder (instant claims 6 and 7) having a surface area of about 200 m2/g or less (paragraph [0048]) where the binder is included in an amount of 1 to 90 wt% (paragraph [0046]). These are within the ranges of 250 m2/g or less and 200 m2/g or less of instant claims 1 and 4, and within the range of 1 to 90 wt% binder of instant claim 1. Loveless also teaches that the conditions for the oxygenate conversion are a pressure of 100 kPa to about 2000 kPa, a WHSV of about 1 to about 10 hr-1 (paragraph [0053]) and a temperature of about 250-450°C (paragraph [0054]). These are within the ranges of 230-550°C, 70 kPa to 2800 kPa, and 0.1 to 10 hr-1 of instant claim 1.
Loveless teaches extrusion of the binder and zeolite as a mixture (paragraph [0046]), but does not explicitly teach that an organic base is present in the mixture for extrusion.
McCarthy teaches a catalyst for hydrocarbon conversion processes (paragraph [0002]). McCarthy teaches that the catalyst comprises ZSM-48, and a binder with a low surface area (paragraphs [0008], [0015]). McCarthy further teaches adding an extrusion aid to the mixture of the zeolite and binder (instant claims 21 and 22), where the extrusion aid is 2 wt% tetraethylammonium hydroxide (instant claim 23), and extruding the mixture with the extrusion aid (paragraph [0040]). This is within the ranges of 1.5 to 5 wt% and 2 to 5 wt% of instant claims 1 and 11. McCarthy additionally teaches that the extrusion aid is used to modify the extrusion flow properties of the zeolite and binder mixture (paragraph [0028]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the TEAOH extrusion aid of McCarthy to the mixture for extruding the catalyst of Loveless, because Loveless and McCarthy each teach a mixture for forming a catalyst comprising ZSM-48 and a low surface area alumina binder which is extruded to form the catalyst, and McCarthy teaches that TEAOH is a suitable extrusion aid which is used to modify the extrusion flow properties of a similar catalyst mixture to allow for extrusion (paragraphs [0028], [0040]).
With regard to claim 5, Loveless does not specifically teach the median particle size of the binder. However, changes in size and/or shape of an ingredient are prima facie obvious, absent any evidence of criticality of the claimed size/shape. See MPEP 2144(IV)A-B. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the binder into a particles having a media particle size of 20 µm or more, as claimed, because it is obvious to change the size and/or shape of a component, absent any evidence of the criticality of the median particle size diameter as claimed.
With regard to claim 8, Loveless teaches that the feed is substantially methanol (defined as 90 wt% of more methanol) and that feeds which include other components include olefins, aromatics, and mixtures thereof (paragraph [0051]). This is within the range of 90 wt% or more of instant claim 8 and meets the limitation of iii).
With regard to claim 9, Loveless teaches that the product includes gasoline (paragraph [0057]), which a C5+ product having an octane rating. While Loveless in view of McCarthy does not specifically teach the octane rating of the gasoline, because Loveless in view of McCarthy teaches the same oxygenate conversion process comprising a similar catalyst formed with a similar binder and a similar organic base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the process of Loveless in view of McCarthy would produce similar results, including a similar octane rating of 80 or more, as claimed, absent any evidence to the contrary. 
	With regard to claim 10, Loveless teaches that the catalyst comprises 0.1 wt% to 2 wt% transition metal (paragraph [0036]). This is within the range of 0.1 to 3 wt% of instant claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                 

/Renee Robinson/Primary Examiner, Art Unit 1772